FILED
                                                                       IN THE OFFICE OF THE
                                                                    CLERK OF SUPREME COURT
                                                                        NOVEMBER 10, 2022
                                                                     STATE OF NORTH DAKOTA




                  IN THE SUPREME COURT
                  STATE OF NORTH DAKOTA

                                2022 ND 185

Kimberly R. Richardson,                                  Plaintiff and Appellee
      v.
Reuben M. Richardson,                                Defendant and Appellant
      and
State of North Dakota,                         Statutory Real Party in Interest

                                No. 20220163

Appeal from the District Court of Ward County, North Central Judicial
District, the Honorable Douglas L. Mattson, Judge.

AFFIRMED.

Opinion of the Court by Jensen, Chief Justice.

Erin M. Conroy, Bottineau, ND, for plaintiff and appellee; submitted on brief.

Alyssa L. Lovas, Bismarck, ND, for defendant and appellant; submitted on
brief.
                         Richardson v. Richardson
                               No. 20220163

Jensen, Chief Justice.

[¶1] Reuben Richardson appeals from a district court order denying his
motion to modify residential responsibility without a hearing after finding he
had failed to assert a prima facie case that a material change in circumstances
had resulted in an adverse impact on the parties’ child. He also appeals from
the court’s subsequent denial of his motion for reconsideration.

[¶2] “Whether a moving party established a prima facie case for modification
is a question of law reviewed de novo on appeal.” Gomm v. Winterfeldt, 2022
ND 172, ¶ 30. To establish a prima facie case justifying modification of primary
residential responsibility, a movant must show there has been a material
change in circumstances and “the change in circumstances has adversely
affected the child[].” Klundt v. Benjamin, 2021 ND 149, ¶ 8, 963 N.W.2d 278
(quoting Johnshoy v. Johnshoy, 2021 ND 108, ¶ 9, 961 N.W.2d 282). After our
review of the record, we conclude Reuben Richardson did not provide prima
facie evidence that there has been material change in circumstances which has
adversely affected the child and we affirm under N.D.R.App.P. 35.1(a)(6).

[¶3] Reuben Richardson argues the district court erred by denying his motion
for reconsideration. North Dakota does not formally recognize motions to
reconsider. Rath v. Rath, 2018 ND 138, ¶ 9, 911 N.W.2d 919. In Schmidt v.
Hageness, we recognized the following:

      If properly written and argued, this Court treats requests for
      reconsideration as motions to alter or amend a judgment under
      N.D.R.Civ.P. 59(j) or motions for relief from a judgment under
      N.D.R.Civ.P. 60(b). Denial of a motion to reconsider will not be
      reversed on appeal unless the district court abused its discretion.
      Rath, at ¶ 9. A district court abuses its discretion if it acts in an
      arbitrary, unreasonable, or unconscionable manner; its decision is
      not the product of a rational mental process leading to a reasoned
      determination; or it misinterprets or misapplies the law. Id. at ¶
      10.



                                       1
      North Dakota Rules of Civil Procedure 59(j) allows a party to seek
      reconsideration of a district court’s judgment. Hanson v. Hanson,
      2003 ND 20, ¶ 5, 656 N.W.2d 656. This rule can be used to present
      previously unavailable evidence, but should not be used to
      reexamine facts nor reconsider evidence already presented. Fonder
      v. Fonder, 2012 ND 228, ¶ 10, 823 N.W.2d 504.

      North Dakota Rules of Civil Procedure 60(b) allows a party to seek
      relief from a final judgment if: 1) mistake or neglect occurred; 2)
      newly discovered evidence that could not have been discovered
      previously; 3) fraud; 4) the judgment is void; 5) the judgment was
      based on an earlier judgment that has been reversed or vacated; or
      6) any other reason that justifies relief. The party asking for relief
      has the burden to show sufficient grounds for disturbing the final
      judgment and relief will only be granted in exceptional
      circumstances. Shull v. Walcker, 2009 ND 142, ¶ 14, 770 N.W.2d
      274.

2022 ND 179, ¶¶ 7-9.

[¶4] Reuben Richardson did not cite to N.D.R.Civ.P. 59(j) or 60(b), nor did he
argue the grounds available for relief under either rule. Instead, he reargued
he is entitled to an evidentiary hearing. Reuben Richardson’s arguments for
reconsideration do not meet the requirements of N.D.R.Civ.P. 59(j) or
N.D.R.Civ.P. 60(b). Therefore, the district court did not abuse its discretion in
denying his motion for reconsideration. We affirm the district court’s denial of
Reuben Richardson’s motion to reconsider.

[¶5] Jon J. Jensen, C.J.
     Daniel J. Crothers
     Lisa Fair McEvers
     Jerod E. Tufte
     Allan L. Schmalenberger, S.J.

[¶6] The Honorable Allan L. Schmalenberger, S.J., sitting in place
of VandeWalle, J., disqualified.




                                        2